Citation Nr: 1706881	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period beginning October 29, 2013.  

3.  Entitlement to an extraschedular TDIU for the period prior to October 29, 2013.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from November 1975 to November 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran has filed several applications for entitlement to a TDIU in March 2004, November 2004, June 2008, July 2008, and December 2012.  Accordingly, in light of Rice v. Shinseki¸ 22 Vet. App. 447 (2009) the Board finds that a claim for a TDIU has been reasonably raised by the record as part of the Veteran's claim for a higher rating for his spinal disability.  See Rice, 22 Vet. App. 447 (a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.)  A pre-hearing conference on this case was held with the Veteran's attorney in February 2017. 

The issue of entitlement to an extraschedular total disability rating based on individual unemployability due to service connected disabilities (TDIU) for the period prior to October 29, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's lumbar degenerative disc disease has not been manifested by ankylosis or incapacitating episodes requiring prescribed bed rest at any time during the period on appeal.  

2. The Veteran's lumbar degenerative disc disease has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less throughout the duration of the appeal.

3.  Beginning October 29, 2013, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for lumbar degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

2.  On and after October 29, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his service-connected lumbar spine disability.  The Veteran asserted to a VA examiner that he has moderate sharp pain in the lumbar spine constantly that radiates to the lower leg, and that the pain precludes him from walking more than a few yards.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.   The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).   However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine on September 23, 2002, and September 26, 2003, respectively.  Effective September 23, 2002, the only change in the rating schedule pertained to 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc syndrome (IVDS).  While maintaining its designation under Code 5293, the rating criteria changed in September 2002 from evaluating IVDS based on mild, moderate, severe and pronounced symptomatology to evaluating IVDS based on the total duration of incapacitating episodes requiring bed rest prescribed by a physician, or based on combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever results in the higher evaluation.  In September 2003, Diagnostic Code 5293 changed its designation to Diagnostic Code 5243, but the rating criteria remained largely the same.  

Effective in September 2003, the new criteria for evaluating service-connected spine disabilities other than IVDS became codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  All disabilities considered under Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  For example, for any date prior to September 26, 2003, neither the RO nor the Board may apply the General Rating Formula for Diseases and Injuries of the Spine.  

In this case, the Board finds that the Veteran's disability is consistent with an increased disability rating under the criteria of the former Diagnostic Code 5293, and therefore will employ the former schedular criteria for the entire period on appeal.  

Former Diagnostic Code 5295, lumbosacral strain, provides a 40 percent evaluation when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on force motion.  A 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5295.  

Because the Veteran's lumbar spine disability caused him to have a limited range of motion during the appeal, the Board will also consider whether a disability rating in excess of 20 percent may be warranted under former Diagnostic Code 5292, limitation of motion of the lumbar spine.  Under Diagnostic Code 5292, a 40 percent rating is assigned for severe limitation of motion, and a 20 percent rating is assigned for moderate limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5292.  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  Because the Veteran's lumbar spine is not ankylosed, former Diagnostic Codes 5286 and 5289 are not for application in this case.  Moreover, Diagnostic Code 5285, residuals of vertebral fracture, is not applicable because there is no indication that the Veteran has had any spinal fractures.  There is nothing to suggest any spinal fracture, and the Veteran has not contended that he has a spinal fracture.  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively), can be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  As the Veteran has not alleged and the medical evidence of record has not shown ankylosis of the spine, the revised diagnostic codes also governing IVDS will not be considered.

In February 1999, the Veteran sought treatment for his spine and at the time the treatment provider noted that the Veteran's spinal range of motion was approximately 20 percent of the normal forward flexion and about 15 percent of the normal in extension.  The Veteran was not able to lie with his legs extended on the bed.  This spinal condition persisted, and in March 2001 the Veteran was still unable to lie flat on the bed and he could only bend approximately 15 degrees laterally.  At the time he was using a walking cane.  

The Veteran sought multiple treatment modalities including medication, hot packs, and electric massage for his symptoms, but his pain was persistent and he had muscle spasms in the spine.  In April 2006 the Veteran had a spinal laminectomy at L4-L5, and despite post-surgery physical therapy the Veteran's condition did not improve.  A follow-up spinal MRI showed degenerative disc disease at L4-L5 with marked loss of vertebral body height and bulging of the annulus, with disc bulges at L3-L4, and L5-S1.  

In June 2007 the Veteran underwent VA examination in connection with his claim, and at the time his spine was tender on palpitation.  His forward flexion was to 45 degrees with pain, and his extension was to 30 degrees with pain at 20 degrees.  His bilateral flexion was to 30 degrees with pain at 20 degrees.  When he was tested on repetition his range of motion testing showed increased pain and weakness.  The Veteran continued to receive spinal treatment but his condition deteriorated as evidenced by an April 2010 spinal MRI that showed marked spinal stenosis at L3-L4 and bilateral foraminal narrowing at L4-L5.  Around that time the Veteran reported that is pain was an "eight" on a pain scale of one to ten, and that he was unable to walk and unable to sleep due to pain symptoms.  On physical examination the Veteran ambulated with a forward flexed gait.  

In July 2011 the Veteran again underwent VA examination in connection with his claim, and at the time his forward flexion was to 40 degrees and his extension and bilateral rotation was to 30 degrees, and he reported pain throughout the testing and on repetition.  A few years later in October 2013 the Veteran underwent VA examination again and while his range of motion testing improved, on repetition testing he had weakness and pain.  The Veteran also exhibited muscle spasm and guarding, but it did not result in abnormal gait or spinal contour.  At the time the Veteran was wearing a back brace and using a cane.  

More recently in February 2015 the Veteran reported near constant low back pain that increased with standing and walking less than 20 minutes or lifting less than 15 pounds.  His range of motion testing was relatively normal, but he reported that his back pain was an eight on a pain scale of one to ten.  In August 2015 the Veteran was evaluated for his back pain, and at the time his gait was noted to be antalgic and his range of motion was limited in flexion, extension, lateral bending, and rotation.  He had a positive straight leg raise test bilaterally, and his spinal MRI showed multilevel disc and facet arthropathy causing thecal sac narrowing, central canal stenosis, and neural foraminal compromise at multiple levels.  He continued to report back pain symptoms despite treatment and medication.  

The Board finds that the Veteran's spinal disability is consistent with a 40 percent rating based on his ongoing back pain and declining condition despite treatment.  As noted, Diagnostic Code 5295, lumbosacral strain, provides a 40 percent evaluation when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on force motion.  

Further, under Diagnostic Code 5292, a 40 percent rating is assigned for severe limitation of motion.  In this case the Veteran had a severely decreased range of motion on many of his physical examinations throughout the period on appeal.  In several instances his forward flexion was 45 degrees or less, and in all range of motion testing the Veteran reported pain on movement.  Moreover, during his range of motion testing the Veteran had demonstrated pain and weakness on repetition testing, all of which would be consistent with a marked limitation of forward bending in standing position and a loss of lateral motion with osteo-arthritic changes.  The Board also notes that the Veteran's spinal MRIs show multilevel degenerative changes with loss of disc space and foraminal stenosis despite treatment, which is also consistent with a 40 percent disability rating.  Overall the Board finds that the evidence shows an ongoing loss of range of motion with increased pain as demonstrated by his physical examination findings and spinal MRIs.  Treatment notes are consistent with this finding.

The Board notes that there is no higher evaluation available under this Diagnostic Code.   While the Board has considered whether the Veteran would be entitled to any additional ratings under different diagnostic codes, the Board finds that any rating under Diagnostic Code 5292 would constitute pyramiding.  38 C.F.R. § 4.14.  Moreover, as noted the Veteran has not contended that he has spinal ankylosis or IVDS, and the medical evidence does not suggest such findings.  

As such, the Board finds that the preponderance of the evidence is in favor of the Veteran's increased rating claim for a lumbar spine disability, and a rating of 40 percent, but no higher, is granted.  

Other Considerations

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1)(2016); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate for the back.  The Veteran's service-connected lumbar spine disability is evaluated as a musculoskeletal impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5292, 5295.  During the period on appeal, the Veteran's lumbar spine disability was manifested by pain, and a limited range of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  The Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during the respective periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5292, 5295; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected effects that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The United States Court of Appeals for Veterans Claims (Court), in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice, 22 Vet. App. 447.  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).

In this case, the minimum schedular criteria for a TDIU are met on and after October 29, 2013, and the question is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability on or after that date.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Upon review, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities prevented him from securing and following a substantially gainful occupation on and after October 29, 2013, which was when he met the minimum schedular criteria for a TDIU.

As noted, the Veteran has received ongoing treatment for back pain, but his condition has worsened despite treatment, affecting his employability.  When the Veteran was in a physical therapy rehabilitation program in October 2002, the treatment provider indicated that despite the Veteran being cooperative he had poor rehabilitation potential due to the chronicity of his back pain.  When the Veteran underwent spinal laminectomy in April 2006, he had a month of physical therapy as rehabilitation, and while he was discharged as stable, the treatment provider indicated that the Veteran was unemployable due to his spinal condition.

The Veteran's condition did not improve, and when he underwent VA examination in April 2010 the VA examiner opined that the Veteran's back condition would impair his ability to sustain gainful employment.  As noted in greater detail above, there were many instances where the Veteran's back pain precluded him from walking, and his wife and daughter indicated in lay statements that there were times that the Veteran's back pain kept him from getting out of bed.  

In July 2012 the Veteran had an employability assessment by a vocational examiner.  At the time the vocational examiner indicated that the Veteran had significant handicaps impeding his vocational development including sitting, standing, walking, bending, stooping, kneeling, squatting, lifting and carrying, and reduced physical stamina and endurance; mentally the Veteran was noted to be deficient due to anxiety and depression.  The vocational examiner continued that the Veteran's low back and right leg injuries with residual severe pain and physical and emotional imitations presented a severe impact on his ability to obtain and maintain employment.  He noted that the Veteran was unable to perform any of his past relevant work as a yarn supplier and that since this work was deemed "unskilled" there were no transferrable skills to another type of work.  The vocational examiner concluded that the Veteran was unable to perform sedentary, light, medium, heavy, or very heavy work in the existing local or national economy on a sustained, full-time regular competitive basis due to his back and right leg pain as well as his mental health disabilities.  

When the Veteran underwent VA examination again for the spine in October 2013, the VA examiner noted that the Veteran's back condition affected his ability to work due to pain, which would cause difficulty with heavy lifting and carrying.  

The sum of the evidence suggests that since October 29, 2013, the Veteran could engage in labor intensive work such as the work he had previously performed.  The physical findings suggest that any work that involved handling heavy or moving machinery, or prolonged use or weight bearing of the feet would not be feasible based on the VA examiners' and vocational expert's notations.  The Board finds it particularly noteworthy that the Veteran has traumatic arthritis in the right knee as well as moderate radiculopathy in his bilateral lower extremities in addition to his low back disability.  Given these physical constraints, it would be difficult for the Veteran to engage in manual labor.  Thus, in considering the Veteran's education and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities beginning at least on October 29, 2013.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2013.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations, as discussed in the sections of this decision addressing the TDIU and spinal rating.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Entitlement to an increased disability rating of 40 percent, but no higher, for service-connected lumbar spine disability is granted.

Entitlement to a TDIU for the period beginning October 29, 2013 is granted.  


REMAND

Prior to October 29, 2013, the combined rating of the Veteran's service-connected disabilities was 60 percent and he did not have additional disabilities that combined to 70 percent or greater.  This does not meet the jurisdictional requirements of 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance.  Therefore, a remand is necessary for the case to be referred to the Director, Compensation and Pension Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU for the period prior to October 29, 2013.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  

2.  If an extraschedular TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an adequate time to respond thereto.  Then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


